 

Case 1:18-cr-00123-DMT Document 157 Filed 06/11/20 Page 1 of 1

Case 1:18-- 40123-DN. Document151 Filedt J8/20 Payed 12.
Pig, oe ins a

five JU

 

Local AO 442 (Rev. 10/11) Arrest Warrant

 

  

wR Eh, Te 53% 7 =
aT TOT: AAG?

UNITED STATES DISTRICT COURT #5, 5.
DISTRICT OF NORTH DAKOTA r

 

United States of America

v. )
Kayla Renee Keyes Case No. 1:18-cr-123
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Kayla Renee Keyes

who is accused of an offense or violation based on the following document filed with the court:

 

Indictment C1 Superseding Indictment OF Information oO Superseding Information © Complaint

O Probation Violation Petition a Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

Alleged violations of supervised release.

 

06/08/2020, /s/ Carla Schultz

Issuing officer's signature

Carla Schultz, Deputy Clerk

Printed name and title

Date:

 

 

City and state: Bismarck, ND

 

Return

 

This warrant was received on (date) 6/ o/ 22 = _,and the person was arrested on (date) Life veto
at (city and state) Bdvcsce ¢ wen

Date: 6/4 ; Zola —~ >

Arresting officer’s signature

Printed name and title

 

 
